MEMORANDUM **
Jose Angel Romero-Lopez appeals from the 63-month sentence imposed following his guilty plea conviction for illegal reentry after deportation in violation of 8 U.S.C. § 1326.
We dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that *632appeal waiver is valid when entered into knowingly and voluntarily); see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (holding that changes in sentencing law imposed by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), did not render appeal waiver involuntary and unknowing). The waiver of his appeal rights under 18 U.S.C. § 3742 encompasses Romero-Lopez’s challenge to the district court’s sentence under the then-mandatory guidelines. See United States v. Joyce, 357 F.3d 921, 924 (9th Cir.2004) (“A defendant’s waiver of his appellate rights is enforceable if the language of the waiver encompasses his right to appeal on the grounds raised, and if the waiver was knowingly and voluntarily made.”).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.